     Case 2:21-cv-00257-JAD-EJY Document 18 Filed 04/01/21 Page 1 of 5




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for GSAA Home Equity Trust
 7   2006-20, Asset-Backed Certificates, Series 2006-20
 8                              UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10   U.S. BANK NATIONAL ASSOCIATION, AS Case No.: 2:21-cv-00257-JAD-EJY
     TRUSTEE FOR GSAA HOME EQUITY
11   TRUST 2006-20, ASSET-BACKED
12   CERTIFICATES, SERIES 2006-20,      PROPOSED JOINT DISCOVERY PLAN
                                        AND SCHEDULING ORDER
13                    Plaintiff,
                                        SPECIAL SCHEDULING REVIEW
14         vs.                          REQUESTED
15   FIDELITY NATIONAL TITLE GROUP,
16   INC.; CHICAGO TITLE INSURANCE
     COMPANY; CHICAGO TITLE AGENCY
17   OF NEVADA, INC.; DOE INDIVIDUALS I
     through X; and ROE CORPORATIONS XI
18
     through XX, inclusive,
19
                         Defendants.
20
21          Plaintiff U.S. Bank National Association, as Trustee for GSAA Home Equity Trust
22   2006-20, Asset-Backed Certificates, Series 2006-20 (“U.S. Bank Trustee”), Specially-
23   Appearing Defendant Fidelity National Title Group, Inc., and Defendants Chicago Title
24   Insurance Company, and Chicago Title Agency of Nevada, Inc. (“Defendants”, collectively, the
25   “Parties”), by and through their counsel of record, hereby submit their proposed Joint Discovery
26   Plan and Scheduling Order pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(a-b).
27   ///
28   ///



                                               Page 1 of 5
     Case 2:21-cv-00257-JAD-EJY Document 18 Filed 04/01/21 Page 2 of 5




 1       I.          INFORMATION PURSUANT TO FRCP 26(f).
 2       1. Meeting. Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(a), a meeting was held on
 3   March 18, 2021, and was attended by Lindsay D. Robbins, Esq. of Wright, Finlay & Zak, LLP,
 4   Counsel for U.S. Bank Trustee, and Sophia S. Lau, Esq., of Early, Sullivan, Wright, Gizer &
 5   McRae, LLP, Counsel for Defendants.
 6       II.         INFORMATION PURSUANT TO LR 26-1(B).
 7       1. Discovery Plan. The Parties proposed to the Court the following discovery plan:1
 8             (a)     Subject of Discovery. Discovery will be needed on the following subjects: All
 9   claims set forth in the Complaint, as well as the defenses relevant to the action.
10             (b)     Discovery Cut-Off Dates.     Discovery will take 272 days, measured from
11   February 16, 2021, the date Chicago Title Insurance Company filed its Petition for Removal
12   [ECF No. 1]. The discovery cut-off date, therefore, will be November 15, 2021.
13             (c)     Fed. R. Civ. P. 26(a)(2) Disclosures (Experts).       Disclosure of experts shall
14   proceed according to Fed. R. Civ. P. 26(a)(2):
15                     (1)    The disclosure of experts and expert reports shall occur on September
16   16, 2021, which is sixty (60) days before the discovery cut-off date;
17                     and
18                     (2)    The disclosure of rebuttal experts and their reports shall occur on
19   October 15, 2021, which is thirty one (31) days before the discovery cut-off date.
20       2. Other items.
21             (a)     Initial Disclosures. The Parties will exchange initial disclosures by April 21,
22   2021. The Parties will continue to supplement their disclosures in accordance with the Federal
23   Rules of Civil Procedure.
24             (b)     Amending the Pleadings and Adding Parties. The Parties have until August 17,
25   2021, to file any motion to amend the pleadings or to add parties, which is ninety (90) days
26   before the discovery cut-off date pursuant to LR 26-1(b)(2).
27
     1
28     Defendants submit this proposed joint discovery plan without waiver of their right to seek a
     stay of the action.


                                                  Page 2 of 5
     Case 2:21-cv-00257-JAD-EJY Document 18 Filed 04/01/21 Page 3 of 5




 1          (c)       Dispositive Motions. The Parties shall have until December 15, 2021, to file
 2   dispositive motions. This is thirty (30) days after the discovery cut-off date pursuant to LR 26-
 3   1(b)(4).
 4          (d)       Settlement. All Parties will continue to discuss possible resolution to this matter.
 5          (e)       Pretrial Order. The pretrial order shall be filed by January 14, 2022, which is
 6   not more than thirty (30) days after the date set for filing dispositive motions in the case. This
 7   deadline is suspended if the dispositive motions are timely filed. The disclosures required by
 8   Fed. R. Civ. P. 26(a)(3) shall be made in the joint pretrial order.
 9          (f)       Court Conference. The Parties are not requesting a conference with the Court
10   before entry of the scheduling order.
11          (g)       Later Appearing Parties. A copy of this discovery plan and scheduling order
12   shall be served on any person served after it is entered, or, if an additional defendant should
13   appear, within five (5) days of their first appearance. This discovery plan and scheduling order
14   shall apply to such later-appearing parties, unless the Court, on motion and for good cause
15   shown orders otherwise.
16          (h)       Extension or Modification of the Discovery Plan and Scheduling Order. LR 26-
17   4 governs modifications or extensions of this discovery plan and scheduling order.              Any
18   stipulation or motion must be made no later than twenty-one (21) days before the subject
19   deadline, and must fully comply with LR 26-4.
20              (i)   Estimate of Time Required for Trial. The Parties estimate that a trial will take
21   10-15 days.
22          (j)       Alternative Dispute Resolution: The Parties hereby certify pursuant to LR 26-
23   1(b)(7) they met and conferred about the possibility of using alternative dispute-resolution
24   processes including mediation, arbitration, and if applicable, early neutral evaluation
25   (collectively, ADR). The Parties determined ADR is not a viable option at this time.
26          (k)       Alternative Forms of Case Disposition: The Parties hereby certify pursuant to LR
27   26-1(b)(8) they considered consent to trial by a magistrate judge and/or use of the short trial
28   program. The Parties do not consent to either at this time.



                                                   Page 3 of 5
     Case 2:21-cv-00257-JAD-EJY Document 18 Filed 04/01/21 Page 4 of 5




 1             (l)        Electronic Evidence: The Parties have discussed the production of electronic data
 2   and will stipulate to a protocol for handling electronically stored data if necessary.
 3             (m)        Time to Notice Depositions Pursuant to Fed. R. Civ. P. 30(b)(6): The Parties
 4   agree to provide at least fourteen (14) days notice prior to taking a deposition pursuant to Fed.
 5   R. Civ. P. 30(b)(6), unless otherwise agreed.
 6             (n)       Issues about claims of privilege or protection of trial preparation materials:
 7                   (i) Any or all Parties, may require a protective order in order to protect the disclosure
 8   of certain confidential business information. In the event such a protective order becomes
 9   necessary the Parties will submit a stipulated protective order to the parties for agreement, or if
10   necessary, may file a motion for protective order.
11                    (ii) Claw-back of Inadvertent Disclosure of Privileged Materials: The Parties agree
12   that the procedures set forth in Fed. R. Civ. P. 26(b)(5) shall apply.
13      III.          STATEMENT WHY DIFFERENT DEADLINES SHOULD APPLY
14             The Parties are awaiting this Court’s ruling on U.S. Bank Trustee’s Motion for Remand
15   [ECF No. 9], which may eliminate the need for some discovery. Further, Defendants filed
16   multiple Motions to Dismiss, which may eliminate or narrow the issues needed for discovery in
17   this case. Defendants also intend to seek a stay of the action pending the appeal of several
18   matters before the Ninth Circuit involving similar legal issues if Plaintiff does not stipulate to a
19   stay. Additionally, the experience of the Parties in litigating this type of case is that the standard
20   180-day deadline is too tight to conduct discovery on all issues, particularly in light of the
21   COVID-19 pandemic, and because the parties anticipate having to file motions to compel to
22   enforce subpoenas to certain non-parties. Moreover, the Parties anticipate that the issues in this
23   action will be expert-intensive, with multiple depositions and subpoenas issued to non-parties.
24   While the Parties intend to participate in discovery in good faith and will attempt to resolve any
25   discovery disputes without intervention of the Court, it has been the Parties’ experience that
26   guidance may be needed on disputes that arise with third-parties from whom documents will be
27   subpoenaed. An extra ninety (90) days will give the parties additional time to adequately
28



                                                       Page 4 of 5
     Case 2:21-cv-00257-JAD-EJY Document 18 Filed 04/01/21 Page 5 of 5




 1   conduct all discovery and resolve all pertinent disputes in a way that is most convenient and
 2   economical for the Court, particularly in light of the COVID-19 pandemic.
 3          Due to the number of non-party witnesses and experts involved in this case, the Parties
 4   request the Court find that all deadlines herein should apply to allow for suitable time for
 5   discovery.
 6    DATED this 1st day of April, 2021.               DATED this 1st day of April, 2021.
 7
      WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
 8                                                     McRAE LLP
 9    /s/ Lindsay D. Robbins                           /s/ Sophia S. Lau
10    Lindsay D. Robbins, Esq.                         Sophia S. Lau, Esq.,
      Nevada Bar No. 13474                             Nevada Bar No. 13365
11    7785 W. Sahara Ave., Suite 200                   8716 Spanish Ridge Avenue, Suite 105
      Las Vegas, NV 89117                              Las Vegas, Nevada 89148
12
      Attorneys for Plaintiff, U.S. Bank National      Attorneys for Defendants, Fidelity National
13    Association, as Trustee for GSAA Home            Title Group, Inc., Chicago Title Insurance
      Equity Trust 2006-20, Asset-Backed               Company, and Chicago Title Agency of
14    Certificates, Series 2006-20                     Nevada, Inc.
15
     IT IS SO ORDERED.
16
            Dated this 1st day of April, 2021.
17
                                                    ________________________________________
18
                                                    UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                 Page 5 of 5
